DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11, 12 and 14 are objected to because of the following informalities:
Claim 11, line 1: “barre” should be changed to --barrel--.
Claim 11, line 4: “barre” should be changed to --barrel--.
Claim 12, line 1: “barre” should be changed to --barrel--.
Claim 14, line 3: “direction” should be changed to --directions--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the number" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “wherein the number of expansion arms is three, and an arc ratio of the expansion arms is 1:1:1 but less than or equal to 1.6:1:1.” It is unclear how the arc ratio is 1:1:1: but also equal to 1.6:1:1.  A further clarifying amendment is required.
Claim 2 recites the limitation "the curvature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the curvature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the outer surfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the greater curvature" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the smaller curvature" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the other side" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the implant passage” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the inner diameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the fixing screw barre" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
13 recites the limitation "the inner surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the outer surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the fixing screw barrel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the numbers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the thickness" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the other end away from the first part" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the shape" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the cross section" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the long axis direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the thickness" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the other end away from the first part" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
19 recites the limitation "the shape" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the cross section" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the long axis direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9 and 10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 9 recites “wherein the spinal implant structure is implant in an implant passage of a vertebral body.”
Claim 10 recites “wherein the spinal implant structure has an outer surface diameter smaller than the inner diameter of the implant passage in the folded position.”


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC S GIBSON/           Primary Examiner, Art Unit 3775